DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 16th, 2022 has been entered. Claims 1-2, 7-13, and 16-20 remain pending. Claims 1-2, 7-10, and 12-13 have been amended. Claims 3-6 and 14-15 have been canceled.

Claim Rejections - 35 USC § 103

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2, 7, 9-13, 16, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghiraldi et al. (US 20180364157 A1) in view of Mello (US 2019/0220964 A1).

Regarding claims 1 and 12, Ghiraldi teaches a method of determining soil condition for possible treatment (Figs. 1-4 and Abstract), the method comprising the steps of: a) taking a soil (Fig. 2-3, “soil” 20) sample (Fig. 2A, “sample”, 50), at a preprogrammed GPS location (Fig. 4, “georeferencing module”, 66; “geo-referencing module 63 configured to uniquely associate coordinates to uniquely geo-reference the various sectors of the field 2 being analysed”, Para. [0069]) with an unmanned aerial vehicle (Figs. 1-3, “drone”, 1); b) sensing, with a first sensor, a characteristic of a resource applied to the soil (“a first remote detection device 3 adapted for acquiring electromagnetic radiation emitted by vegetation 21 and/or soil 20 of the field 2 and adapted for producing first measurement signals representative of the acquisitions performed”, Paras. [0022]); c) storing a respective value representative of the characteristic (“data regarding the chemical/physical composition of the soil 20 on which the plants 21 are growing”, Para. [0066]) and the preprogrammed GPS location in a database (“In practice, both the analyses based on the images acquired by the camera 30 and those based on the samples of soil are geo-referenced as the drone 10 flies over the cultivated field 2, and hence it is possible to uniquely associate the results of the analyses with the sectors to which they belong; this is the necessary condition for acquiring information which enables action to be taken with the tools of precision agriculture, based on so-called “prescription maps””, Para. [0070]); d) repeating steps a), b), and c) at different times for the location to define a dataset of the location at different times (“Once the first mission has terminated, and the first measurement signals have been processed in order to yield in real time the said first data, the second mission of the drone 10 is specified, during which the drone 10 flies to specific areas of the field selected according to the first data, where it descends, lands to the ground, and then picks samples 50 of soil which are immediately analysed by the VIS-NIR 4 spectrometer”, Para. [0058]; thus using real-time data of first mission for second mission) or d) repeating steps a), b), and c) at different preprogrammed GPS locations to define a dataset of different locations (“geo-referencing module 63 configured to uniquely associate coordinates to uniquely geo-reference the various sectors of the field 2 being analysed”, Para. [0069]); e) determining a first real-time data from the dataset of different locations; e) determining a first real-time data from the dataset of the location at different times; f) determining if the first real-time data is within an acceptable range (“should the apparatus 1 find that a particular sector of the field 2 has vegetation 21 which is unhealthy despite the soil 20 being rich in nutrients and oxygen, well hydrated and without excess organic residues”, Para. [0068]); and g) taking a corrective action to adjust the respective value if the first real-time data is not within the acceptable range (“if for instance the field 2 comprises a sector which is poor in nitrogen and another which is very dry, the operator can compensate these problems in a targeted and efficient manner, with suitable prescription maps designed to control the fertilisation and irrigation processes”, Para. [0071]).
Ghiraldi does not expressly disclose determining trends.
However, in an analogous soil analysis art, Mello teaches determining a first trend (“The position sensor generates position data indicating where the aerial sensor platform 180 is to facilitate capturing data from the same sampling positions over time (e.g., from one data collection period to another), which makes identifying trends simpler and more reliable… The pointing direction of the spectral imaging device indicates a field of view of the spectral imaging device, and the orientation data facilitates capturing data from the field of view over time (e.g., from one data collection period to another), which also makes identifying trends simpler and more reliable.”, Para. [0025]; “In some implementations, the memory 112 also stored historical data 115 that is used to identify trends, to predict future states of the crop fields 150, 160, etc.”, Para. [0027]; “For example, the historical data 115 can be analyzed to identify a historical trend that indicates a particular growth rate or a particular chemical constituent change rate (e.g., a ripening rate) experienced by the crop field or similar crop fields under particular circumstances, such as with particular soil nitrogen content levels, particular soil water content, etc. Based on the future biochemical content, the computing device 110 can determine a harvest date range. To illustrate, the harvest date range may correspond to a range of several days or several weeks when a peak rate of increase of the chemical constituent is reached or has just passed. A harvesting agricultural activity can be scheduled to correspond to a date within the harvest date range.”, Para. [0036]; “The data for each field can be analyzed, at 504, to determine field conditions of each crop field. Analyzing the data can include determine current or real-time conditions, determining historical trends, projecting future conditions based on the historical trends and the current conditions, or a combination thereof. For example, based on the data, the current soil nitrogen content of a field, the current soil moisture content of the field, the condition of a crop currently in the field, indications of pests in the field, other field conditions, or a combination thereof, can be determined. As another example, based on the data, historical trends in the soil nitrogen content of the field, the soil moisture content of the field, the condition of a crop in the field, indications of pests in the field, other field conditions, or a combination thereof, can be determined. In this example, the historical trends and the current conditions can be used to estimate future conditions in the field.”, Para. [0060]; further discussed in Para. [0066] & Para. [0074]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghiraldi to further include determining a first trend, as taught by Mello, to “improve crop yield (in terms of specific chemical constituents if desired), reduce costs, and reduce net environmental impact by scheduling agricultural activities based on data gathered using careful techniques that improve data quality and allow historical trends to be identified and used to project future conditions.” (Mello, Para. [0018]). 

Regarding claims 2 and 13, Ghiraldi as modified by Mello teaches the method of claims 1 and 12. Further, Ghiraldi teaches further comprising the steps of: h) repeating steps a), b) and c) at different locations to define a dataset of different locations or at different preprogrammed GPS locations to define a dataset of different locations (“geo-referencing module 63 configured to uniquely associate coordinates to uniquely geo-reference the various sectors of the field 2 being analysed”, Para. [0069]) i) repeating steps a), b), and c) at different times for the different locations to define a dataset of different locations at different times; j) determining a second real-time data from the dataset of the different location at different times (“Once the first mission has terminated, and the first measurement signals have been processed in order to yield in real time the said first data, the second mission of the drone 10 is specified, during which the drone 10 flies to specific areas of the field selected according to the first data, where it descends, lands to the ground, and then picks samples 50 of soil which are immediately analysed by the VIS-NIR 4 spectrometer”, Para. [0058]; thus using real-time data of first mission for second mission which “a second analysis module (62) configured to obtain second data of the soil (20) subject to detection, as a function of the second measurement signals; and an evaluation module configured to determine evaluation states of the analysed vegetation and soil, based on the respective first and second data”, Abstract); k) determining if the second real-time data is within an acceptable range (“the following functions are implemented in real time:… on the basis of the collected samples, the acquired spectra, the “predictive motor” and predictive models implemented on board the drone 10, the system is able to provide, in real time, the chemical/physical values for the soil; the predictive models and motor are determined based on known chemometric analysis techniques” Paras. [0082]-[0087]); and l) taking a corrective action to adjust respective value if the second real time data is not within the acceptable range (“if for instance the field 2 comprises a sector which is poor in nitrogen and another which is very dry, the operator can compensate these problems in a targeted and efficient manner, with suitable prescription maps designed to control the fertilisation and irrigation processes”, Para. [0071]).
Ghiraldi does not expressly disclose determining trends.
However, in an analogous soil analysis art, Mello teaches determining a second trend (Note, “trends” implies more than one trend similar to the use of “trends” in applicant’s specification Paras. [0023]-[0024]; “The position sensor generates position data indicating where the aerial sensor platform 180 is to facilitate capturing data from the same sampling positions over time (e.g., from one data collection period to another), which makes identifying trends simpler and more reliable… The pointing direction of the spectral imaging device indicates a field of view of the spectral imaging device, and the orientation data facilitates capturing data from the field of view over time (e.g., from one data collection period to another), which also makes identifying trends simpler and more reliable.”, Para. [0025]; “In some implementations, the memory 112 also stored historical data 115 that is used to identify trends, to predict future states of the crop fields 150, 160, etc.”, Para. [0027]; “For example, the historical data 115 can be analyzed to identify a historical trend that indicates a particular growth rate or a particular chemical constituent change rate (e.g., a ripening rate) experienced by the crop field or similar crop fields under particular circumstances, such as with particular soil nitrogen content levels, particular soil water content, etc. Based on the future biochemical content, the computing device 110 can determine a harvest date range. To illustrate, the harvest date range may correspond to a range of several days or several weeks when a peak rate of increase of the chemical constituent is reached or has just passed. A harvesting agricultural activity can be scheduled to correspond to a date within the harvest date range.”, Para. [0036]; “The data for each field can be analyzed, at 504, to determine field conditions of each crop field. Analyzing the data can include determine current or real-time conditions, determining historical trends, projecting future conditions based on the historical trends and the current conditions, or a combination thereof. For example, based on the data, the current soil nitrogen content of a field, the current soil moisture content of the field, the condition of a crop currently in the field, indications of pests in the field, other field conditions, or a combination thereof, can be determined. As another example, based on the data, historical trends in the soil nitrogen content of the field, the soil moisture content of the field, the condition of a crop in the field, indications of pests in the field, other field conditions, or a combination thereof, can be determined. In this example, the historical trends and the current conditions can be used to estimate future conditions in the field.”, Para. [0060]; further discussed in Para. [0066] & Para. [0074]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghiraldi as modified by Mello to further include determining a second trend, as further taught by Mello, to “improve crop yield (in terms of specific chemical constituents if desired), reduce costs, and reduce net environmental impact by scheduling agricultural activities based on data gathered using careful techniques that improve data quality and allow historical trends to be identified and used to project future conditions.” (Mello, Para. [0018]). 

Regarding claims 7 and 16, Ghiraldi as modified by Mello teaches the method of claims 1 and 12, but does not expressly disclose wherein the step of the taking a corrective action comprises one of delaying a scheduled application or scheduling an application to the soil at the location of treatment that would alter the respective value.
However, Ghiraldi further teaches the capability of the user scheduling a module’s parameters: “the analysis modules 61, 62 and the evaluation module 60, the checks of the state of the field 2 or, rather, the states of the various portions of the field 2, may be processed in real time, thus keeping the user up to date about the condition of the crops and enabling him to take prompt action to resolve deficiencies and abnormalities and to maximise the general productive efficiency of the field 2”, [0052], “In particular, the evaluation parameters may be representative of upper and lower thresholds which segment the collected data into disjoint classes. In more general terms, the processing unit 6 may comprise or be connected to a user interface 64 configured to enable the operator to select or set first evaluation parameters representative of states of health of the vegetation 21 and/or of states of organic quality of the soil 20 and second evaluation parameters representative of states of chemical quality of the soil 20”, Para. [0073].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghiraldi as modified by Mello to further include wherein the taking a corrective action comprises one of delaying a scheduled application or scheduling an application to the soil at the location of treatment that would alter the value, to achieve a cost effective precision treatment of specific locations, or sectors, of a farm field using the real time data described by Ghiraldi.

Regarding claims 9 and 18, Ghiraldi as modified by Mello teaches the method of claims 1 and 12. Further, Ghiraldi teaches further comprising the step of flying the soil sample to a ground-based second sensor (“the invention may envisage the use of an internal collection volume V, supplied by the auger 51, predisposed for receiving the collected samples 50 of soil. In this case, the second detection device 4 is positioned so as to run spectrographic analysis of the samples 50 received in the collection volume V. Said collection volume V may be afforded in a casing 53, passed through by the auger 51, which is faced onto by the NIR sensors via a suitable opening”, Paras. [0033]-[0035]) with the unmanned aerial vehicle (“if the analysis of such sample detects anomalous values, the sample may be held within the casing 53, so that, on conclusion of the mission, it may be made available to the operator for further analysis to determine the cause of the anomalies”, Para. [0061]).

Regarding claims 10 and 19, Ghiraldi as modified by Mello teaches the method of claims 1 and 12. Further, Ghiraldi teaches further comprising the step of analyzing the soil sample with a third sensor on the unmanned aerial vehicle (“the processing unit 6 includes a first analysis module 61 configured to determine first data representative of the vegetation 21 and/or the soil 20 subject to detection, calculated in relation to the first measurement signals, and a second analysis module 62 configured to determine second data representative of the soil 20 subject to detection, calculated in relation to the second measurement signals…the first analysis module 61 may be configured to determine the said first data by means of image processing techniques for processing images acquired by the first device 3, i.e. using imaging techniques (also of a known type) and/or by means of thermographic analysis”, Paras. [0047]-[0048]).

Regarding claims 11 and 20, Ghiraldi as modified by Mello teaches the method of claims 1 and 12, but does not expressly disclose wherein the soil sample is taken from a depth of at least 6 inches below ground level.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghiraldi as modified by Mello to further include wherein the soil sample is taken from a depth of at least 6 inches below ground level, since it has been held that where the general conditions of a claim are disclosed in the prior art, such as collecting a soil sample for analysis, discovering the optimum or workable ranges, such as how much soil is required for analysis, involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghiraldi et al. (US 20180364157 A1) in view of Mello (US 2019/0220964 A1) as applied to claims 1 and 12 above, further in view of Barbosa et al. (US 20170245419 A1).

Regarding claims 8 and 17, Ghiraldi as modified by Mello teaches the method of claims 7 and 16, but does not expressly disclose further comprising monitoring weather forecasts for conditions that alter the value and the delaying or scheduling of the application of the treatment is based on the monitored weather forecast.
However, in an analogous soil analysis art, Barbosa teaches further comprising monitoring weather forecasts for conditions that alter the value and the delaying or scheduling of the application of the treatment is based on the monitored weather forecast (“the material application recommendations described herein may be generated by including data gathered from the Cloud. Data from the cloud may be gathered by the agricultural vehicle 105 and/or the automated agricultural data collection vehicle 101. Data gathered from the cloud may include data that is obtained from one or more Cloud based services, such as meteorological services. For example, Cloud based services may predict, wind, temperature and other properties with relatively high resolution, and predictions such as wind speeds over a forthcoming period of time (e.g., 30-60 minutes in the future) may be made by such Cloud based services. Thus, data and predictions from Cloud based services may be gathered and employed by the agricultural vehicle 105 and/or the automated agricultural data collection vehicle 101 and may be used in generating the material application recommendations described herein. For example, the data and predictions gathered from the Cloud based services may be used in conjunction with local or automated vehicle sensor data to dynamically generate continually updated material application recommendations”, Para. [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghiraldi as modified by Mello further comprising monitoring weather forecasts for conditions that alter the value and the delaying or scheduling of the application of the treatment is based on the monitored weather forecast, as taught by Barbosa, so the user can take in more factors/data such as weather to make more efficient decisions.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered have been considered but are moot because the new ground of rejection relies on Mello (US 2019/0220964 A1) for the amended subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647